        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 State Farm Fire and Casualty                      Case No. _________________
 Company,

                            Plaintiff,
                                                    DEMAND FOR JURY TRIAL
       vs.
                                                  COMPLAINT IN DECLARATORY
 Daniel M. Homolka, P.A.; Daniel M.                      JUDGMENT
 Homolka; Watts Guerra, LLP; Mikal C.
 Watts; and Lowell Lundstrom, Jr.,

                            Defendants.


   State Farm Fire and Casualty Company (hereinafter “State Farm”), for its

Complaint against Daniel M. Homolka, P.A., Daniel M. Homolka; Watts Guerra,

LLP; Mikal C. Watts; and Lowell Lundstrom Jr., states and alleges as follows:

                      PARTIES, JURISDICTION, AND VENUE

      1.     This action is brought under Rule 57 of the Federal Rules of Civil

Procedure and 28 U.S.C. § 2201 et seq.

      2.     State Farm is an insurance company that is incorporated and

maintains its principal place of business in the State of Illinois. At all material times,

State Farm was licensed to transact business and issue insurance in Minnesota.

      3.     Defendant Daniel M. Homolka, P.A. is a professional firm incorporated

in the State of Minnesota with its principal place of business in Saint Paul,

Minnesota. Upon information and belief formed after an inquiry reasonable under
        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 2 of 27




the circumstances, its owner is also a resident and citizen of the State of

Minnesota. Defendant Daniel M. Homolka, P.A. is an interested party to the extent

it is or may claim to be an insured under one or more of the insurance policies at

issue for claims asserted against it in the Underlying Complaint.

      4.     Defendant Daniel M. Homolka is a resident and citizen of Minnesota.

Defendant Homolka is an interested party to the extent he is or may claim to be an

insured under one or more of the insurance policies at issue for the claims asserted

against him in the Underlying Complaint.

      5.     Defendant Watts Guerra, LLP is a Texas limited liability partnership

with its headquarters in the State of Texas. Upon information and belief formed

after an inquiry reasonable under the circumstances, none of its partners are

citizens of the State of Minnesota. It is an interested party to the extent it is a party

to the Underlying Litigation.

      6.     Defendant Mikal C. Watts is a resident and citizen of the State of

Texas. Defendant Mikal C. Watts is an interested party to the extent he is a party

to the Underlying Litigation.

      7.     Defendant Lowell Lundstrom Jr. is a resident and citizen of the State

of South Dakota. He is an interested party to the extent he is the plaintiff in the

Underlying Litigation.

      8.     Jurisdiction is properly conferred with respect to the allegations herein

under 28 U.S.C. § 2201 and § 1332 et seq. This action involves citizens and




                                           2
        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 3 of 27




entities of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

      9.     Venue is proper in this District under 28 U.S.C. § 1391 because the

insurance policies at issue were written and issued in Minnesota. Defendants

Daniel M. Homolka, P.A. and Daniel M. Homolka are citizens and residents of

Minnesota. Defendants Watts Guerra, LLP; Mikal C. Watts; and Lowell Lundstrom,

Jr. engaged in business with Defendants Daniel M. Homolka, P.A. and Daniel M.

Homolka in the State of Minnesota.

                           FACTUAL BACKGROUND

      10.    On or about February 20, 2019, Defendant Lowell Lundstrom, Jr.

initiated a lawsuit against Defendants Daniel M. Homolka, P.A.; Daniel M.

Homolka; Watts Guerra, LLP; and Mikal C. Watts in the Roberts County Circuit

Court, Fifth Judicial District, South Dakota.    A true and correct copy of the

Complaint (the “Underlying Complaint”) is attached hereto and marked as Exhibit

A. The case was subsequently removed by Mikal C. Watts and Watts Guerra,

LLP to the United States District Court for the District of South Dakota.

      11.    Among other things, the Underlying Complaint alleged:

             a. In 2014, Defendants Daniel M. Homolka, P.A.; Daniel M. Homolka;

                Watts Guerra, LLP; and Mikal C. Watts (the “Lawyers”) engaged

                Defendant Lowell M. Lundstrom to prepare a marketing and

                advertising plan for lawsuits they were handling involving Syngenta

                AG, a global agricultural business (the “Syngenta Lawsuits”).


                                        3
CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 4 of 27




    b. Defendant Lundstrom indicated that he wanted to be paid $10,000

       per month to lease his domain name LostCornIncome.com and to

       build the Lawyers a website. Defendant Lundstrom agreed to

       place all media buys with funding provided by the Lawyers,

       operationalize the strategic acquisition plan, create advertising

       collateral, and manage the infield operations for the local town hall

       meetings for a lump sum bonus if the Lawyers were able to get 6

       million acres on behalf of the Syngenta Lawsuits (approximately

       7,500 farmers).

    c. Defendant Lundstrom told Defendant Homolka that he wanted to

       pay off his family farm and any equipment loans (approximately

       $1.7 million) using the lump sum bonus he would receive if he met

       the targets in the Syngenta Lawsuits.

    d. Defendant Homolka and Defendant Lundstrom agreed that the

       Lawyers would pay Defendant Lundstrom a $3.4 million bonus if

       they were able to get an additional 6 million acres of farmland in

       the Syngenta Lawsuits, which would allow Defendant Lundstrom

       to net at least $1.7 million.

    e. Defendant Lundstrom alleges that the Lawyers would not reduce

       this agreement to writing because they were afraid it would run

       afoul of Rule 5.4 of the Rules of Professional Conduct.




                                  4
CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 5 of 27




    f. Defendant    Lundstrom       alleges   he   developed   the   website

       LostCornIncome.com, created a 30-minute informercial, arranged

       a toll-free phone number for prospective clients, managed media

       buys and placement of advertising for the Lawyers, and assisted

       in arranging over 2,000 town hall meetings.

    g. Defendant Lundstrom alleges he dropped other marketing clients

       because of the amount of work he was performing for the Lawyers.

    h. The Lawyers, through Watts Guerra, LLP, paid Defendant

       Lundstrom the $10,000 monthly lease for the domain name until

       2016.

    i. By early 2016, Defendants Daniel M. Homolka and Daniel M.

       Homolka, P.A. advised Defendant Lundstrom that they would be

       dispersing the Syngenta Lawsuits payments moving forward.

       They paid only sporadically and fell behind.

    j. Defendant Lundstrom alleges the Lawyers told him to purchase a

       new truck to facilitate the travel he did for the Syngenta Lawsuits,

       and that they would reimburse him up to $50,000 for the truck. He

       alleges they failed to reimburse him for the truck.

    k. A settlement was reached in the Syngenta Lawsuits in 2018.

    l. Defendant Lundstrom alleges he exceeded the 6 million acre

       target set by the Lawyers and that he asked them to compensate

       him the $3.4 million bonus, repay the past-due lease payments,


                                5
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 6 of 27




               and reimburse him for the purchase price of his truck. The Lawyers

               rejected his request.

      12.   The Underlying Complaint asserts the following causes of action

against the Lawyers:

            a. Count I: Breach of Contract for failing to compensate Defendant

               Lundstrom for his services and breach of the Lawyers’ duty of good

               faith and fair dealing.

            b. Defendant Lundstrom alleges he suffered direct damages through

               his loss of contractually-agreed-to compensation and other lost

               profits which the Lawyers knew of or should have reasonably

               foreseen.

            c. Count II: Fraudulent Misrepresentation for promising a bonus that

               the Lawyers never intended to pay.

            d. Defendant     Lundstrom       alleges   the   Lawyers’   fraudulent

               misrepresentations were willful, wanton, malicious, reckless, and

               oppressive, justifying an award of punitive damages.

            e. Count III: Unjust Enrichment for revenue and profits gained and

               taken by virtue of Defendant Lundstrom’s efforts to gather

               additional clients for the Lawyers in the Syngenta Lawsuits.

            f. Defendant Lundstrom alleges that the Lawyers’ retention of

               revenue and profits from the services he provided unjustly enriches

               the Lawyers and should be disgorged.


                                         6
        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 7 of 27




             g. Count IV: Civil Conspiracy for the Lawyers’ conspiracy to commit

                  and facilitate the wrongful conduct described in the Underlying

                  Complaint.

             h. Defendant      Lundstrom       alleges   he   is   entitled   to   recover

                  compensatory and consequential damages as well as exemplary

                  or punitive damages.

             i. Defendant Lundstrom seeks a judgment against the Lawyers for

                  compensatory and general damages, special damages, punitive

                  damages, costs and disbursements, and interest.

     13.     Upon information and belief, Defendants Daniel M. Homolka and

Daniel M. Homolka, P.A. tendered a claim related to the Underlying Lawsuit to their

professional malpractice insurer.        Upon information and belief, that insurer

appointed counsel to defend Defendants Daniel M. Homolka and Daniel M.

Homolka, P.A.      Said counsel filed a Notice of Appearance in the Underlying

Lawsuit in the United States District Court for the District of South Dakota on

April 25, 2019.

     14.     On or about August 10, 2020, Defendant Daniel M. Homolka reported

the Underlying Lawsuit to State Farm and sought defense and indemnity under

any potentially applicable policies.

                         THE BUSINESS-OFFICE POLICY

      15.    At all relevant times from February 1, 2014, through February 1, 2019,

Defendants Daniel M. Homolka, P.A. and Daniel M. Homolka were insured under


                                           7
        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 8 of 27




a Business-Office Policy, Coverage Form CMP-4100. A true and correct copy of

the Business-Office Policy is attached hereto as Exhibit B. Per the insuring

agreement, the Business-Office Policy only provides coverage pursuant to its

provisions, exclusions, conditions, or limitations.

      16.    The Business-Office Policy provides in SECTION II – LIABILITY,

Coverage L – Business Liability for all applicable policy periods:

             1. When a Limit Of Insurance is shown in the Declarations for
                Coverage L – Business Liability, we will pay those sums that the
                insured becomes legally obligated to pay as damages because of
                “bodily injury”, “property damage” or “personal and advertising
                injury” to which this insurance applies. We will have the right and
                duty to defend the insured by counsel of our choice against any
                “suit” seeking those damages. However, we will have no duty to
                defend the insured against any “suit” seeking damages for “bodily
                injury”, “property damage” or “personal and advertising injury”, to
                which this insurance does not apply. We may, at our discretion,
                investigate any “occurrence” or offense and settle any claim or
                “suit” with or without the insured’s consent, for any reason and at
                any time. But:

                a. The amount we will pay for damages is limited as described in
                   SECTION II — LIMITS OF INSURANCE; and

                b. Our right and duty to defend end when we have used up the
                   applicable Limit Of Insurance in the payment of judgments or
                   settlements or medical expenses.

                No other obligation or liability to pay sums or perform acts or
                services is covered unless explicitly provided for under Section II
                – Supplementary Payments.

             2. This insurance applies:

                a. To “bodily injury” and “property damage” only if:

                   (1) The “bodily injury” or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”;


                                          8
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 9 of 27




                   (2) The “bodily injury” or “property damage” occurs during the
                       policy period; and

                   (3) Prior to the policy period, no insured listed under Paragraph
                       1.a. of SECTION II — WHO IS AN INSURED and no
                       “employee” authorized by you to give or receive notice of
                       an “occurrence” or claim, knew that the “bodily injury” or
                       “property damage” had occurred, in whole or in part. If such
                       a listed insured or authorized “employee” knew, prior to the
                       policy period, that the “bodily injury” or “property damage”
                       occurred, then any continuation, change or resumption of
                       such “bodily injury” or “property damage” during or after the
                       policy period will be deemed to have been known before
                       the policy period.

                                        ***

     17.     Endorsement     CMP-4721        EXCLUSION     –   PERSONAL       AND

ADVERTISING INJURY, for all applicable policy periods, provides that:

           The insurance provided under SECTION II – LIABILITY does not
           apply to “personal and advertising injury”.

     18.     The Business-Office Policy provides, in pertinent part, in Section II –

Exclusions    as   amended      by   CMP-4223.1     Amendatory       Endorsement

(Minnesota), for the policy period February 1, 2019, through February 1, 2020,

and CMP-4223 Amendatory Endorsement (Minnesota) for policy periods

February 1, 2015, through February 1, 2019:

             Applicable to Coverage L – Business Liability, this insurance does
             not apply to:

           1. Expected Or Intended Injury

                a. “Bodily injury” or “property damage” expected or intended to
                 cause harm as would be expected by a reasonable person; or



                                         9
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 10 of 27




                b. “Bodily injury” or “property damage” which is the result of willful
                 and malicious, or criminal acts of the insured.

                 This exclusion does not apply to “bodily injury” or “property
                 damage” resulting from the use of reasonable force to protect
                 persons or property.

           2. Contractual Liability

           “Bodily injury” or “property damage” for which the insured is obligated
           to pay damages by reason of the assumption of liability in a contract
           or agreement. This exclusion does not apply to liability for damages:

                a. That the insured would have in the absence of the contract or
                   agreement; or

                b. Assumed in a contract or agreement that is an “insured contract”,
                   provided the “bodily injury” or “property damage” occurs
                   subsequent to the execution of the contract or agreement.

                                         ***

     19.   The      Business-Office    Policy,   as   amended      by   CMP-4223.1

Amendatory Endorsement (Minnesota) for the policy period February 1, 2019,

through February 1, 2020, and CMP-4223 Amendatory Endorsement

(Minnesota) for policy periods February 1, 2015, through February 1, 2019,

provides in SECTION II – GENERAL CONDITIONS, Paragraph 3. Duties In The

Event Of Occurrence, Offense, Claim Or Suit

                                        ***
           b.     If a claim is made or “suit” is brought against any insured, you
                  must:

                   (1)   Immediately record the specifics of the claim or “suit” and
                         the date received; and
                   (2)   Notify us as soon as practicable.




                                         10
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 11 of 27




                      You must see to it that we receive written notice of the claim or
                      “suit” as soon as practicable.

            c.        You and any other involved insured must:

                      (1)      Immediately send us copies of any demands, notices,
                               summonses or legal papers received in connection with
                               the claim or “suit”;

                                               ***

     20.    SECTION II – DEFINITIONS of the Business-Office Policy CMP-4100

defines certain terms:

                                         ***
            3. “Bodily injury” means bodily injury, sickness or disease sustained
               by a person, including death resulting from any of these at any
               time. “Bodily injury” includes mental anguish or other mental injury
               caused by the “bodily injury”.

                                          ***
            17. “Occurrence” means an accident, including continuous or
                repeated exposure to substantially the same general harmful
                conditions.

            18. “Personal and advertising injury” means injury, including
                consequential “bodily injury”, arising out of one or more of the
                following offenses:

                 a.         False arrest, detention or imprisonment;
                 b.         Malicious prosecution;
                 c.         The wrongful eviction from, wrongful entry into, or invasion of
                            the right of privacy, of a room, dwelling or premises that a
                            person occupies, committed by or on behalf of its owner,
                            landlord or lessor;
                 d.         Oral or written publication, in any manner, of material that
                            slanders or libels a person or organization or disparages a
                            person’s or organization’s goods, products or services;
                 e.         Oral or written publication, in any manner, of material that
                            violates a person’s right of privacy;
                 f.         The use of another’s advertising idea in your “advertisement”;
                            or


                                               11
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 12 of 27




                g.   Infringing upon another’s copyright, trade dress or slogan in
                     your “advertisement”.

                                        ***

            21. “Property damage” means:

                a.   Physical injury to tangible property, including all resulting loss
                     of use of that property. All such loss of use shall be deemed
                     to occur at the time of the physical injury that caused it; or

                b.   Loss of use of tangible property that is not physically injured
                     or destroyed, provided such loss of use is caused by physical
                     injury to or destruction of other tangible property. All such loss
                     of use shall be deemed to occur at the time of the
                     “occurrence” that caused it.

             For the purposes of this insurance, electronic data is not tangible
             property. . . .

                                        ***

      22.   SECTION II – DEFINITIONS of the Business-Office Policy, as

amended by CMP-4561.1 POLICY ENDORSEMENT, for the policy period

February 1, 2019, to February 1, 2020, defines “personal and advertising injury”:

            18. “Personal and advertising injury” means injury, including
                consequential “bodily injury”, arising out of one or more of the
                following offenses:

                a.   False arrest, detention or imprisonment;
                b.   Malicious prosecution;
                c.   The wrongful eviction from, wrongful entry into, or invasion of
                     the right of privacy, of a room, dwelling or premises that a
                     person occupies, committed by or on behalf of its owner,
                     landlord or lessor;
                d.   Oral or written publication, in any manner, of material that
                     slanders or libels a person or organization or disparages a
                     person’s or organization’s goods, products or services;
                e.   Oral or written publication, in any manner, of material that
                     violates a person’s right of privacy;


                                         12
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 13 of 27




                    f.   The use of another’s advertising idea in your “advertisement”;
                    g.   Infringing upon another’s trade dress or slogan in your
                         “advertisement”; or
                    h.   Infringement of another’s copyright, patent, trademark, or
                         trade secret.

      23.     The allegations in the Underlying Complaint do not trigger the insuring

agreement because none of them constitute “bodily injury” or “property damage”

caused by an “occurrence.” The policy does not afford coverage for “personal and

advertising injury.” State Farm thus owes Daniel M. Homolka, P.A. and Daniel M.

Homolka no coverage obligations under the Business-Office Policy.

      24.     Even if the allegations in the Underlying Complaint had triggered the

insuring agreement, coverage would be barred by Exclusions within the policy, as

further outlined above.

      25.     There is no coverage under the Business-Office policy for exemplary

or punitive damages, as such coverage is generally prohibited by law as a matter

of public policy.

      26.     Daniel M. Homolka, P.A. and Daniel M. Homolka failed to comply with

the Conditions of the policy which required them to provide prompt notice of suit to

State Farm.

      27.     By letter dated September 18, 2020, State Farm advised Daniel M.

Homolka and Daniel M. Homolka, P.A. that it would not extend coverage for

defense or indemnity for the claims asserted against them in the Underlying

Lawsuit.




                                            13
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 14 of 27




      28.    State Farm reserves the right to rely upon and amend this Complaint

in Declaratory Judgment, if necessary, to include other or additional policy

provisions, exclusions, conditions, or limitations not previously mentioned, that are

or may become applicable to the allegations asserted against Daniel M. Homolka,

P.A. and/or Daniel M. Homolka.

                              THE CONDO POLICY

      29.    At all relevant times from May 4, 2016 through May 4, 2020,

Defendant Daniel M. Homolka was insured under a Condominium Unitowners

Policy (“Condo Policy”). A true and correct copy of the Condo Policy is attached

hereto as Exhibit C. Per the insuring agreement, the Condo Policy only provides

coverage pursuant to its provisions, exclusions, conditions, or limitations.

      30.    Policy Form FP 7956, as amended by FE-3477 CONDOMINIMUM

UNITOWNERS POLICY ENDORSEMENT (Minnesota), which was in effect for

policy periods May 4, 2016 – May 4, 2017 and May 4, 2017 – May 4, 2018 defines

certain relevant terms within DEFINITIONS, including:

                                           ***
         2. “bodily injury” means physical injury, sickness, or disease to a
            person. This includes required care, loss of services and death
            resulting therefrom. . . .
                                       ***
         3. “business” means a trade, profession or occupation. This includes
            farming.
                                       ***
         6. “insured” means you and, if residents of your household:

             a.    your relatives; and
             b.    any other person under the age of 21 who is in the care of a
                   person described above.


                                         14
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 15 of 27




     “You” means the “named insured”; Daniel M. Homolka and Rebecca
     Lokken are the “named insureds” on the Condo Policy.

                                     ***
        9. “occurrence”, when used in Section II of this policy, means an
           accident, including exposure to conditions, which results in:

           a.    bodily injury; or
           b.    property damage

           during the policy period. All bodily injury and property damage
           resulting from one accident, series of related accidents or from
           continuous and repeated exposure to the same general conditions is
           considered to be one occurrence.

       10. “property damage” means physical damage to or destruction of
           tangible property, including loss of use of this property. Theft or
           conversion of property by any insured is not property damage.

     31.   Policy Form FP 7956, which was in effect for policy periods May 4,

2016 – May 4, 2017 and May 4, 2017 – May 4, 2018 provides in SECTION II –

LIABILITY COVERAGES:

           COVERAGE L – PERSONAL LIABILITY
           If a claim is made or suit is brought against an insured for damages
           because of bodily injury or property damage to which this
           coverage applies, caused by an occurrence, we will:

           1. Pay up to our limit of liability for the damages for which the
              insured is legally liable; and
           2. Provide a defense at our expense by counsel of our choice. We
              may make any investigation and settle any claim or suit that we
              decide is appropriate. Our obligation to defend any claim or suit
              ends when the amount we pay for damages, to effect settlement
              or satisfy a judgment resulting from the occurrence, equals our
              limit of liability.




                                       15
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 16 of 27




     32.   Policy Form FP 7956, which was in effect for policy periods May 4,

2016 – May 4, 2017 and May 4, 2017 – May 4, 2018 provides in SECTION II –

EXCLUSIONS:

        1. Coverage L and Coverage M do not apply to:
           a.   Bodily injury or property damage:
                (1)   Which is either expected or intended by the insured; or
                (2)   Which is the result of willful and malicious acts of the
                      insured;

           b.    bodily injury or property damage arising out of business
                 pursuits of any insured or the rental or holding for rental of
                 any part of any premises by any insured. . . .

                                     ***
        2. Coverage L does not apply to:
           a.   liability assumed under any unwritten contract or agreement,
                or by contract or agreement in connection with a business of
                the insured. This exclusion does not apply with respect to
                loss under Coverage D; . . .

                                      ***

     33.   Policy Form FP 7956, which was in effect for policy periods May 4,

2016 – May 4, 2017 and May 4, 2017 – May 4, 2018 provides in SECTION II –

CONDITIONS:

                                      ***

        3. Duties after Loss. In case of an accident or occurrence, the
           insured shall perform the following duties that apply. You shall
           cooperate with us in seeing that these duties are performed:
           a.    give written notice to us or our agent as soon as practicable,
                 which sets forth:
                 (1) the identity of this policy and insured;
                 (2) reasonably available information on the time, place and
                       circumstances of the accident or occurrence; and
                 (3) names and addresses of any claimants and available
                       witnesses;


                                      16
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 17 of 27




             b.    immediately forward to us every notice, demand, summons or
                   other process relating to the accident or occurrence;

                                         ***
             e.    the insured shall not, except at the insured’s own cost,
                   voluntarily make payments, assume obligations or incur
                   expenses. This does not apply to expense for first aid to
                   others at the time of the bodily injury.

                                         ***

      34.    Policy Form H6-2123, effective for policy periods May 4, 2018 and

thereafter, provides the following relevant DEFINITIONS:

       2.    “bodily injury” means physical injury, sickness, or disease to a
             person. This includes required care, loss of services and death
             resulting therefrom. . . .
                                        ***
       4.    “business” means any full-time or part-time activity, trade, profession,
             employment, or occupation or a commercial, mercantile, or industrial
             undertaking of an economic nature. It does not matter whether it is
             continuous or regular, is a secondary or supplemental source of
             income, or is an insured’s principal means of livelihood. Profit and
             profit motive are irrelevant. . . .

                                     ***
       10.   “insured” means you and, if residents of your household:

             a.    your relatives; and
             b.    any other person under the age of 21 who is in the care of a
                   person described above.

                                         ***

        14. “occurrence”, when used in Section II of this policy, means an
            accident, including accidental exposure to conditions, which first
            results in:

             a.    bodily injury; or
             b.    property damage;




                                         17
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 18 of 27




            during the policy period. All bodily injury and property damage
            resulting from one accident, series of related accidents, or from
            continuous and repeated exposure to the same general conditions is
            considered to be one occurrence.

       15. “property damage” means physical damage to or destruction of
           tangible property, including loss of use of this property. Theft or
           conversion of property by any insured is not property damage.

     35.    Policy Form H6-2123, effective for policy periods May 4, 2018 and

thereafter, provides in SECTION II – LIABILITY COVERAGES:

           COVERAGE L – PERSONAL LIABILITY
           If a claim is made or suit is brought against an insured for damages
           because of bodily injury or property damage to which this
           coverage applies, caused by an occurrence, we will:

           1. Pay up to our limit of liability for the damages for which the insured
              is legally liable. We will not pay for criminal restitution; and

           2. Provide a defense at our expense by counsel of our choice. We
              may make any investigation and settle any claim or suit that we
              decide is appropriate. Our obligation to defend any claim or suit
              ends when the amount we pay for damages, to effect settlement or
              satisfy a judgment resulting from the occurrence, equals our limit
              of liability. We will not provide a defense to any insured for criminal
              prosecution or proceedings.

     36.    Policy Form H6-2123, effective for policy periods May 4, 2018 and

thereafter, provides in SECTION II – EXCLUSIONS:

        1. Coverage L and Coverage M do not apply to:
           a.   bodily injury or property damage that:
                (1)   was a result of a:
                      (a)    willful and malicious; or
                      (b)    criminal;
                      act or omission of the insured;
                (2)   was intended by the insured; or
                (3)   would have been expected by the insured based on a
                      reasonable person standard.
                                       ***


                                         18
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 19 of 27




                 Exclusions a.(1), a.(2), and a.(3) above apply to all bodily
                 injury or property damage even if the:
                 (1)   bodily injury or property damage was sustained by a
                       different person, entity, or property than was expected or
                       intended;
                 (2)   bodily injury or property damage was of a different
                       kind, quality, or degree than was expected or intendent;
                       ...

                                     ***
           b.    bodily injury or property damage arising out of business
                 pursuits of any insured, except as provided in item c. below.
                 This exclusion does not apply to activities that are ordinarily
                 incident to non-business pursuits;

                                      ***
        2. Coverage L does not apply to:
           a.   liability:
                                      ***
                (2)      imposed on or assumed by any insured through any
                         unwritten or written contract or agreement.          This
                         exclusion does not apply to liability for damages that the
                         insured would have in the absence of the contract or
                         agreement;

     37.   Policy Form H6-2123, effective for policy periods May 4, 2018 and

thereafter, is subject to certain conditions contained within SECTION II –

CONDITIONS, including:

                                      ***
        3. Duties after Loss. In case of an accident or occurrence, the
           insured must cooperate with us in the investigation, settlement, or
           defense of any claim or suit and also perform the following duties that
           apply. You must cooperate with us in seeing that these duties are
           performed:
           a.    ...
           b.    Immediately forward to us every notice, demand, summons or
                 other process relating to the accident or occurrence;

                                       ***



                                       19
          CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 20 of 27




      38.     The allegations in the Underlying Complaint do not trigger the insuring

agreements because none of them constitute “bodily injury” or “property damage”

caused by an “occurrence.” State Farm thus owes Daniel M. Homolka, P.A. and

Daniel M. Homolka no coverage obligations under the Condo Policy.

      39.     Daniel M. Homolka, P.A. is not an insured under the Condo Policy,

and thus is not entitled to seek coverage thereunder.

      40.     Even if the allegations in the Underlying Complaint had triggered the

insuring agreements, coverage would be barred by Exclusions within the policy,

as further outlined above.

      41.     There is no coverage under the Condo policy for exemplary or punitive

damages, as such coverage is generally prohibited by law as a matter of public

policy.

      42.     Daniel M. Homolka, P.A. and Daniel M. Homolka failed to comply with

the Conditions of the policy which required them to provide prompt notice of suit to

State Farm.

      43.     By letter dated September 17, 2020, State Farm advised Daniel M.

Homolka that it would not extend coverage for defense or indemnity to him under

the Condo or PLUP policies for the claims asserted against him in the Underlying

Lawsuit.

      44.     State Farm reserves the right to rely upon and amend this Complaint

in Declaratory Judgment, if necessary, to include other or additional policy

provisions, exclusions, conditions, or limitations not previously mentioned, that are


                                         20
        CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 21 of 27




or may become applicable to the allegations asserted against Daniel M. Homolka,

P.A. and/or Daniel M. Homolka.

                 THE PERSONAL LIABILITY UMBRELLA POLICY

       45.     At all relevant times from December 20, 2013 through December 20,

2020, Defendant Daniel M. Homolka was insured under a Personal Liability

Umbrella Policy (“PLUP”) coverage form FP 7950.2. A true and correct copy of

the PLUP is attached hereto as Exhibit D. Per the insuring agreement, the PLUP

only provides coverage pursuant to its provisions, exclusions, conditions, or

limitations.

       46.     The PLUP defines certain relevant terms as follows in the

DEFINITIONS:

                                         ***
          2. bodily injury” means physical injury, sickness or disease to a person,
             including death resulting therefrom. . . .

          3. “business” means a trade, profession or occupation, including
             farming.
                                   ***

          6. “insured” means”:
             a.    you and your relatives whose primary residence is your
                   household;
             b.    any other human being under the age of 21 whose primary
                   residence is your household and who is in the care of a person
                   described in 6.a.;
             c.    any other person or organization to the extent they are liable for
                   the use of an automobile, recreational motor vehicle or
                   watercraft by a person included in 6.a. or 6.b. . . .

          7. “loss” means:
             a.    an accident, including accidental exposure to conditions, which
                   first results in bodily injury or property damage during the


                                         21
CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 22 of 27




            policy period. Repeated or continuous exposure to the same
            general conditions is considered to be one loss; or
      b.    the commission of an offense which first results in personal
            injury during the policy period. A series of similar or related
            offenses is considered to be one loss.

  8. “personal injury” means injury other than bodily injury arising out of
           one or more of the following offenses:
     a.    false arrest, false imprisonment, wrongful eviction, wrongful
           detention of a person;
     b.    abuse of process, malicious prosecution;
     c.    libel, slander, defamation of character; or
     d.    invasion of a person’s right of private occupancy by physically
           entering into that person’s personal residence.

                                       ***
  10. “property damage” means physical damage to or destruction of
      tangible property, including the loss of use of such property. Tangible
      property does not include computer programs or data or the
      reconstruction of computer programs or data. Theft or conversion of
      property by an insured is not property damage.

47.   The PLUP provides the following relevant COVERAGES:

      COVERAGE L – PERSONAL LIABILITY
      If a claim is made or suit is brought against an insured for damages
      because of a loss for which the insured is legally liable and to which
      this policy applies, we will pay on behalf of the insured, the damages
      that exceed the retained limit. The most we will pay for such loss is
      the Coverage L Limit of Liability, as shown on the declarations page,
      regardless of the number of insureds who may be liable, claims
      made, or persons injured.

      Defense
      If a suit is brought against any insured for damages because of a
      loss to which this policy applies, we will provide a defense to the
      insured at our expense by counsel of our choice when the basis for
      the suit is a loss that is not covered by any other insurance policy but
      is covered by this policy. We have no duty to defend any claim or suit
      after we tender, deposit in court, or pay the amount due under this
      policy.

                                  ***


                                  22
      CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 23 of 27




     48.    The PLUP contains a number of relevant EXCLUSIONS, including:

     There is no coverage under this policy for any:

                                        ***
         6. loss arising out of any insured’s business property or business
            pursuits of any insured, unless:
            a.    (1)    the loss does not involve any land motor vehicle or
                         watercraft; and
                  (2)    required underlying insurance applies to the loss and
                         provides coverage that pays for the loss in the amount
                         shown as Minimum Underlying Limits on the
                         declarations page;

                                        ***
            14. bodily injury or property damage which is:
                a.      either expected or intended by the insured; or
                b.      the result of any willful and malicious act of the insured;

                                            ***
            17. personal injury when the insured acts with specific intent to
                cause any harm;
                                            ***
            19. liability imposed on or assumed by any insured through any
                unwritten or written agreement;

                                     ***
     49.    The PLUP contains certain DUTIES AFTER LOSS, including:

     In the event of a loss for which this policy may provide coverage, all
     insureds seeking coverage must:

                                        ***
        2. immediately notify us and any other insurer providing insurance of any
           claim or suit filed against the insured and send us and such insurer
           every demand, notice, summons and other process received related
           to the claim or suit;
                                        ***

     50.    The allegations in the Underlying Complaint do not trigger the insuring

agreement because none of them constitute damages because of a “loss” as that



                                        23
          CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 24 of 27




term is defined by the policy. State Farm thus owes Daniel M. Homolka, P.A. and

Daniel M. Homolka no coverage obligations under the PLUP.

      51.     Daniel M. Homolka, P.A. is not an “insured” under the PLUP, and thus

is not entitled to seek coverage thereunder.

      52.     Even if the allegations in the Underlying Complaint had triggered the

insuring agreement, coverage would be barred by Exclusions within the policy, as

further outlined above.

      53.     There is no coverage under the PLUP for exemplary or punitive

damages, as such coverage is generally prohibited by law as a matter of public

policy.

      54.     Daniel M. Homolka, P.A. and Daniel M. Homolka failed to comply with

the Conditions of the policy which required them to provide prompt notice of suit to

State Farm.

      55.     By letter dated September 17, 2020, State Farm advised Daniel M.

Homolka that it would not extend coverage for defense or indemnity to him under

the Condo or PLUP policies for the claims asserted against him in the Underlying

Lawsuit.

      56.     State Farm reserves the right to rely upon and amend this Complaint

in Declaratory Judgment, if necessary, to include other or additional policy

provisions, exclusions, conditions, or limitations not previously mentioned, that are

or may become applicable to the allegations asserted against Daniel M. Homolka,

P.A. and/or Daniel M. Homolka.


                                         24
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 25 of 27




                                 COUNT ONE
                             DECLARATORY RELIEF

      57.    State Farm incorporates by reference the preceding paragraphs as

though fully set forth herein.

      58.    A controversy of a justiciable nature has arisen between the parties

regarding the rights and obligations of the parties under the applicable insurance

policies.

      59.    State Farm seeks a determination from this Court that State Farm has

no duty to defend and no duty to indemnify Daniel M. Homolka, P.A. and Daniel

M. Homolka—or any other person or entity—against the allegations asserted by

Lowell Lundstrom, Jr. in the Underlying Complaint.

      60.    The Business-Office Policy does not afford coverage or protection for

Daniel M. Homolka, P.A. and Daniel M. Homolka against the allegations asserted

by Defendant Lundstrom in the Underlying Complaint because their conduct does

not trigger the insuring agreement and exclusions to coverage are applicable.

Consequently, State Farm has no duty to defend and no duty to indemnify

Daniel M. Homolka, P.A. and Daniel M. Homolka—or any other person or entity—

under the Business-Office Policy against the allegations asserted by Lundstrom in

the Underlying Complaint.

      61.    The Condo Policy does not afford coverage or protection for Daniel M.

Homolka, P.A. and Daniel M. Homolka against the allegations asserted by

Defendant Lundstrom in the Underlying Complaint because their conduct does not



                                        25
       CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 26 of 27




trigger the insuring agreement and exclusions to coverage are applicable.

Additionally, Daniel M. Homolka, P.A. is not an “insured” under the Condo Policy.

Consequently, State Farm has no duty to defend and no duty to indemnify

Daniel M. Homolka, P.A. and Daniel M. Homolka—or any other person or entity—

under the Condo Policy against the allegations asserted by Lundstrom in the

Underlying Complaint.

      62.    The PLUP does not afford coverage or protection for Daniel M.

Homolka, P.A. and Daniel M. Homolka against the allegations asserted by

Defendant Lundstrom in the Underlying Complaint because their conduct does not

trigger the insuring agreement and exclusions to coverage are applicable.

Additionally, Daniel M. Homolka, P.A. is not an “insured” under the PLUP.

Consequently, State Farm has no duty to defend and no duty to indemnify

Daniel M. Homolka, P.A. and Daniel M. Homolka—or any other person or entity—

under the PLUP against the allegations asserted by Lundstrom in the Underlying

Complaint.


      TRIAL BY JURY IS HEREBY DEMANDED.

      WHEREFORE, State Farm prays for the following relief:

      1.     That this Court determine and declare that State Farm has no duty to

defend and no duty to indemnify Daniel M. Homolka, P.A. or Daniel M. Homolka—

or any other person or entity—under the Business-Office Policy, Condo Policy, or

PLUP against the allegations asserted by Lundstrom in the Underlying Complaint.



                                       26
          CASE 0:20-cv-02634-JRT-KMM Doc. 1 Filed 12/22/20 Page 27 of 27




         2.       That this Court grant State Farm its costs and disbursements incurred

herein, as well as such other and further relief as the Court deems just and

equitable.

                                              HKM, P.A.


 Date: December 22, 2020                      s/Kathleen K. Curtis
                                              C. Todd Koebele # 17287X
                                              Scott G. Williams #0349410
                                              Kathleen K. Curtis #0388279
                                              30 East Seventh Street, Suite 3200
                                              St. Paul, MN 55101-4919
                                              Telephone: (651) 227-9411
                                              tkoebele@hkmlawgroup.com
                                              swilliams@hkmlawgroup.com
                                              kcurtis@hkmlawgroup.com

                                              Attorneys for Plaintiff State Farm Fire
                                              and Casualty Company
4836-2372-0396, v. 1




                                             27
